Exhibit 4.5 FOURTH SUPPLEMENTAL INDENTURE FOURTH SUPPLEMENTAL INDENTURE, dated as of June 29, 2010 (the “Supplemental Indenture”), among Massey Energy Company, a Delaware corporation, as issuer (the “Issuer”), the Guarantors (as defined in the Indenture (defined below)), En Route LLC, a Virginia limited liability company (the “New Subsidiary”), and Wilmington Trust Company, as trustee (the “Trustee”). W I T N E S S E T H WHEREAS, the Issuer, the Guarantors and the Trustee executed that certain Indenture, dated as of December 21, 2005, by and among the Issuer, the Guarantors (defined therein) and the Trustee, and the following supplemental indentures thereto: (x) the First Supplemental Indenture, dated as of July 20, 2009, by and among the Issuer, the Guarantors (defined therein), and the Trustee, (y) the Second Supplemental Indenture, dated as of August 28, 2009, by and among the Issuer, the Guarantors (defined therein), and the Trustee, and (z) the Third Supplemental Indenture, dated as of April 30, 2010, by and among the Issuer, the Guarantors (defined therein), and the Trustee (collectively, as such agreements may be amended or supplemented from time to time, the “Indenture”), providing for the issuance of the 6.875% Senior Notes due 2013 in the principal amount of up to Seven Hundred Sixty Million and 00/100 Dollars ($760,000,000). WHEREAS, the New Subsidiary was organized under the laws of the Commonwealth of Virginia. WHEREAS, the New Subsidiary desires to incur Indebtedness and to guarantee the Indebtedness of the Issuer and/or its wholly-owned subsidiaries, to the extent permitted by the Indenture. WHEREAS, pursuant to Section 10.04 of the Indenture, the New Subsidiary desires to become a Guarantor under the Indenture. WHEREAS, Section 10.04 of the Indenture provides that supplemental indentures may be executed and delivered by the Issuer, the Guarantors and the Trustee for the purpose of amending or supplementing the Indenture so that a Restricted Subsidiary may become a party to the Indenture and issue a Note Guarantee, as attached hereto as Exhibit A. WHEREAS, all other acts and proceedings necessary have been done to make this Supplemental Indenture, when executed and delivered by the Issuer, the Guarantors and the Trustee, the legal, valid and binding agreement of the Issuer and the Guarantors in accordance with its terms. NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties, intending to be legally bound, agree as follows: Section 1.Confirmation of the Indenture; Definitions.Except as supplemented hereby, the Indenture is hereby confirmed and reaffirmed in all particulars.Anything in the Indenture or herein to the contrary notwithstanding, all recitals, definitions and provisions contained in this Supplemental Indenture shall take precedence over the recitals, definitions and provisions of the Indenture to the extent of any conflict between the two.Unless otherwise defined herein, terms defined in the Indenture and used herein shall have the meaning given them in the Indenture. Section 2.(a)The New Subsidiary hereby executes this Agreement as a supplemental indenture to the Indenture for the purpose of issuing a Note Guarantee, as set forth in Exhibit A, and agrees to be subject to all of the terms, conditions, waivers and covenants applicable to a Guarantor under the Indenture.Upon its execution hereof, the New Subsidiary hereby acknowledges that it shall be a Guarantor for all purposes set forth in the Indenture, effective as of the date hereof. (b)None of the shareholders, trustees or officers of the New Subsidiary shall be personally liable for the New Subsidiary’s obligations as a Guarantor arising under the Indenture. Section 3.Conditions to Effectivess of Supplemental Indenture and to Operation of Amendments Made Hereby.This Supplemental Indenture shall become effective immediately upon its execution by the Trustee, the Issuer and the Guarantors. Section 4.Counterparts.This Supplemental Indenture may be executed in any number of counterparts, each of which so executed shall be deemed to be an original, but all such counterparts shall together constitute but one and the same instrument. Section 5.Severability.In case any provision in this Supplemental Indenture shall be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions shall not in any way be effected or impaired thereby. Section 6.Governing Law.This Supplemental Indenture shall be governed by and construed in accordance with the laws of the State of New York. Section 7.Trustee.The Trustee makes no representation as the validity or sufficiency of this Supplemental Indenture. [Signature page follows.] IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture to be duly executed, all as of the date first above written. MASSEY ENERGY COMPANY By: /s/ Richard R. Grinnan Name:Richard R. Grinnan Title: Vice President and Secretary ADDITIONAL GUARANTOR: EN ROUTE LLC By: /s/ Richard R. Grinnan Richard R. Grinnan Corporate Secretary ORIGINAL GUARANTORS: A. T. MASSEY COAL COMPANY, INC. ALEX ENERGY, INC. ARACOMA COAL COMPANY, INC. BANDMILL COAL CORPORATION BANDYTOWN COAL COMPANY BARNABUS LAND COMPANY BELFRY COAL CORPORATION BEN CREEK COAL COMPANY BIG BEAR MINING COMPANY BIG SANDY VENTURE CAPITAL CORP. BLACK KING MINE DEVELOPMENT CO. BLUE RIDGE VENTURE CAPITAL CORP. BOONE EAST DEVELOPMENT CO. BOONE ENERGY COMPANY BOONE WEST DEVELOPMENT CO. CENTRAL PENN ENERGY COMPANY, INC. CENTRAL WEST VIRGINIA ENERGY COMPANY CERES LAND COMPANY CLEAR FORK COAL COMPANY CRYSTAL FUELS COMPANY DEHUE COAL COMPANY DELBARTON MINING COMPANY DEMETER LAND COMPANY DOUGLAS POCAHONTAS COAL CORPORATION DRIH CORPORATION DUCHESS COAL COMPANY DUNCAN FORK COAL COMPANY EAGLE ENERGY, INC. ELK RUN COAL COMPANY, INC. FEATS VENTURE CAPITAL CORP. FOGLESONG ENERGY COMPANY GOALS COAL COMPANY GREEN VALLEY COAL COMPANY GREYEAGLE COAL COMPANY HADEN FARMS, INC. HANNA LAND COMPANY, LLC (by ALEX ENERGY, INC., its Manager) HAZY RIDGE COAL COMPANY HIGHLAND MINING COMPANY HOPKINS CREEK COAL COMPANY INDEPENDENCE COAL COMPANY, INC. JACKS BRANCH COAL COMPANY JOBONER COAL COMPANY KANAWHA ENERGY COMPANY KNOX CREEK COAL CORPORATION LAUREN LAND COMPANY LAXARE, INC. LOGAN COUNTY MINE SERVICES, INC. LONG FORK COAL COMPANY LYNN BRANCH COAL COMPANY, INC. MAJESTIC MINING, INC. MARFORK COAL COMPANY, INC. MARTIN COUNTY COAL CORPORATION MASSEY COAL SALES COMPANY, INC. MASSEY GAS & OIL COMPANY MASSEY TECHNOLOGY INVESTMENTS, INC. NEW MARKET LAND COMPANY NEW RIDGE MINING COMPANY NEW RIVER ENERGY CORPORATION NICCO CORPORATION NICHOLAS ENERGY COMPANY OMAR MINING COMPANY PEERLESS EAGLE COAL CO. PERFORMANCE COAL COMPANY PETER CAVE MINING COMPANY PILGRIM MINING COMPANY, INC. POWER MOUNTAIN COAL COMPANY RAVEN RESOURCES, INC. RAWL SALES & PROCESSING CO. ROAD FORK DEVELOPMENT COMPANY, INC. ROBINSON-PHILLIPS COAL COMPANY RUM CREEK COAL SALES, INC. RUSSELL FORK COAL COMPANY SC COAL CORPORATION SCARLET DEVELOPMENT COMPANY SHANNON-POCAHONTAS COAL CORPORATION SHANNON-POCAHONTAS MINING COMPANY (by: SHANNON-POCAHONTAS COAL CORPORATION, its partner by: OMAR MINING COMPANY, its partner) SHENANDOAH CAPITAL MANAGEMENT CORP. SIDNEY COAL COMPANY, INC. SPARTAN MINING COMPANY ST. ALBAN’S CAPITAL MANAGEMENT CORP. STIRRAT COAL COMPANY STONE MINING COMPANY SUPPORT MINING COMPANY SYCAMORE FUELS, INC. T.C.H. COAL CO. TALON LOADOUT COMPANY TENNESSEE CONSOLIDATED COAL COMPANY TENNESSEE ENERGY CORP. THUNDER MINING COMPANY TOWN CREEK COAL COMPANY TRACE CREEK COAL COMPANY TUCSON LIMITED LIABILITY COMPANY, (by: ALEX ENERGY, INC., its Manager) VANTAGE MINING COMPANY WEST KENTUCKY ENERGY COMPANY WHITE BUCK COAL COMPANY WILLIAMS MOUNTAIN COAL COMPANY WYOMAC COAL COMPANY, INC. JST MINING COMPANY JST LAND COMPANY CUMBERLAND RESOURCES CORPORATION POWELL RIVER RESOURCES JST RESOURCES LLC ALLIANCE COAL CORPORATION BIG LAUREL MINING CORPORATION BLUFF SPUR COAL CORPORATION BULL MOUNTAIN MINING CORPORATION CUMBERLAND EQUIPMENT CORPORATION DORCHESTER ENTERPRISES, INCORPORATED GUEST MOUNTAIN MINING CORPORATION MEADOW BRANCH MINING CORPORATION MOUNTAIN MANAGEMENT, INCORPORATED NORTH FORK COAL CORPORATION OSAKA MINING CORPORATION PIGEON CREEK PROCESSING CORPORATION WINIFREDE COAL CORPORATION CLOVERLICK MANAGEMENT LLC DORCHESTER ASSOCIATES LLC HARLAN RECLAMATION SERVICES LLC MAGGARD BRANCH COAL LLC MEADOW BRANCH COAL LLC NINE MILE SPUR LLC RESOURCE DEVELOPMENT LLC RESOURCE LAND COMPANY LLC RODA RESOURCES LLC EXETER COAL CORPORATION MILL BRANCH COAL CORPORATION BLACK MOUNTAIN RESOURCES, LLC CAVE SPUR COAL LLC CLOVERLICK COAL COMPANY LLC HIGH SPLINT COAL LLC PANTHER MINING LLC STILLHOUSE MINING LLC By: /s/ Richard R. Grinnan Name:Richard R. Grinnan Title:Secretary MASSEY COAL SERVICES, INC. By: /s/ Richard R. Grinnan Name:Richard R. Grinnan Title:Assistant Secretary WILMINGTON TRUST COMPANY, as Trustee By:/s/ Christopher J. Slaybaugh Name:Christopher J. Slaybaugh Title:Vice President EXHIBIT A NOTE GUARANTEE The undersigned (the “Guarantor”) hereby jointly and severally unconditionally guarantee, to the extent set forth in the Indenture, dated as of December 21, 2005, by and among Massey Energy Company, as issuer, the Guarantors (as defined therein) and Wilmington Trust Company, as Trustee and the following supplemental indentures thereto: (a) the First Supplemental Indenture, dated as of July 20, 2009, by and among the Issuer, the Guarantors (defined therein), and the Trustee, (b) the Second Supplemental Indenture, dated as of August 28, 2009, by and among the Issuer, the Guarantors (defined therein), and the Trustee, (c) the Third Supplemental Indenture, dated as of April 30, 2010, by and among the Issuer, the Guarantors (defined therein), and the Trustee and (d) the Fourth Supplemental Indenture, dated as of June , 2010, by and among the Issuer, the Guarantors (defined therein), and the Trustee (collectively, as such agreements may be amended or supplemented from time to time, the “Indenture”), and subject to the provisions of the Indenture, (x) the due and punctual payment of the principal of, and premium, if any, and interest on the Notes, when and as the same shall become due and payable, whether at maturity, by acceleration or otherwise, the due and punctual payment of interest on overdue principal of, and premium and, to the extent permitted by law, interest, and the due and punctual performance of all other obligations of the Issuer to the Holders or the Trustee, all in accordance with the terms set forth in Article Ten of the Indenture, and (y) in case of any extension of time of payment or renewal of any Notes or any of such other obligations, that the same shall be promptly paid in full when due or performed in accordance with the terms of the extension or renewal, whether at stated maturity, by acceleration or otherwise. The obligations of the Guarantor to the Holders and to the Trustee pursuant to this Note Guarantee and the Indenture are expressly set forth in Article Ten of the Indenture and reference is hereby made to the Indenture for the precise terms and limitations of this Note Guarantee. Capitalized terms not otherwise defined herein shall have the meanings set forth in the Indenture. [Signature Page Follows] IN WITNESS WHEREOF, the Guarantor has caused this Note Guarantee to be signed by a duly authorized officer. EN ROUTE LLC By: Name:Richard R. Grinnan Title:Secretary Dated:June , 2010
